Citation Nr: 1439133	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-33 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional accrued Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to August 1951.  He died in June 2010.  The appellant is the Veteran's son.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, which granted accrued benefits at the time of the Veteran's death for nonservice connected pension and special compensation based on the need for regular aid and attendance, effective from February 16, 2010, to June 23, 2010.  The appellant appeals the payment commencement and end dates.

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the claim on appeal.  A review of the electronic file reveals that the documents are duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

In an April 2011 rating decision, the RO awarded accrued benefits for nonservice-connected pension and special monthly pension benefits, effective from February 16, 2010, to June 23, 2010, subsequently calculated to be payable at the rate of $1,644.00  monthly from March 1, 2010, to June 1, 2010.


CONCLUSION OF LAW

As a matter of law, additional accrued benefits are not warranted.  38 U.S.C.A. §§ 5110, 5111, 5112(b) (West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.500(g), 3.1000 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The Court of Appeals for Veteran Claims has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  This case turns on the laws as the facts are uncontroverted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the end, no amount of notice can alter the law and regulation governing the commencement of payment of benefits and the discontinuation of such benefits.

Additional Accrued Benefits

The appellant seeks additional accrued VA benefits.  He argues that entitlement is warranted because the Veteran had moved into his assisted living facility on January 31, 2010, and stayed at that facility until his death on June 23, 2010.  The appellant believes that benefits should be payable for a period of 4.77 months.  See VA Form 9 (November 2011).

The Board is sympathetic to the appellant's loss and his appeal.  However, the Board finds that there is no legal basis for payment of the award prior to March 1, 2010, or from June 1, 2010.

Accrued benefits are those benefits which include periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions.  38 U.S.C.A. § 5112 (West 2000); 38 C.F.R. § 3.1000(a)(2013).  Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares). 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Governing law provides that except as otherwise provided, the effective date of an award based on an original claim, or a claim for pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Except as provided in § 3.400(o)(2), the effective date for aid and attendance benefits is the date of the receipt of the claim or the date that entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a); see also 38 U.S.C.A. § 5110(b)(2).

Pertinent law and regulation provides that the commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  The effective date of discontinuance of compensation, dependency and indemnity compensation, or pension due to the death of a payee shall be the last day of the month before death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).

Here, on February 16, 2010, VA received a claim for nonservice connected pension and special monthly compensation based on the need for regular aid and attendance.  The Veteran died prior to adjudication of the claim.  Thus, the Veteran had claims pending at the time of his death.  The RO granted the claims after his death on an accrued benefits basis.  As the claims were received in February 2010, the effective date of the claims is the date of receipt of the claims, February 16, 2010.  However, "payment" commences the calendar month following the month in which the award became effective, which in this case is March 1, 2010.  See 38 C.F.R. § 3.31.

The Board acknowledges that the Veteran resided in assisted living since January 2010.  However, VA pension and special monthly compensation claims were not received by VA until February 16, 2010, and the applicable law clearly states that an effective date for pension may not be earlier than the date of receipt of the application for benefit.  See 38 C.F.R. § 3.400.  Therefore, while entitlement to benefits may have arisen in January 2010 based on the facts found, as reported by the appellant, VA received did not receive an application for benefits until February 16, 2010, which precludes an effective date for the award prior to February 16, 2010; and payment properly commenced beginning the following calendar month in March 2010.  It is noted that the awards of pension and special monthly pension based on the need for regular aid and attendance have the same effective date based on the date VA received the application for benefits.

Furthermore, the effective date of discontinuance of benefits is the last day of the month before death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  In this case, the Veteran died in June 2010 and, therefore, no benefits had accrued to him under the applicable legal criteria for the month of June 2010.

In sum, given the date of the Veteran's claim for benefits and his date of death, VA benefits on accrued basis are payable for a period of 3 months (March, April and May 2010).  As the disposition of this appeal is based on the law, as applied to undisputed facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional accrued VA benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


